DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, drawn to a mesh wherein a first surface is partially coated with hydrophilic coating and the second surface is at least partially coated with a hydrophobic coating
Species 2, drawn to a mesh wherein the whole first surface, the second surface, or both are coated
Species 3, drawn to a mesh wherein the hydrophobic coating comprises polyurethane
Species 4, drawn to a mesh wherein a superhydrophobic metal layer comprises a microporous metal functionalized with carbon chains or a metal mesh functionalized with carbon chains
Species 4, drawn to a mesh wherein the hydrophilic coating comprises at least one of oxides, 3 polyamide, polyvinyl acetate, cellulose acetate, or cotton
Species 5, drawn to a mesh wherein the hydrophilic coating comprises at least one of SiO2, A1203, TiO2, Ta2O5, HfO2
Species 6, drawn to a mesh made of silicon
Species 7, drawn to an atomizer assembly 
Species 8, drawn to an aerosol generating device comprising an atomizing assembly
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claim 14
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a mesh wherein the first surface is at least partially coated with a hydrophilic coating or the second surface is at least partially coated with a hydrophobic coating, wherein the plurality of nozzles defines an inner surface, and wherein the inner surface is at least partially coated with the hydrophilic coating, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wilkerson (US 2013/0299607) in view of Suzuki (US 20090159728). Wilkerson discloses a mesh for an atomizer assembly, comprising: a first surface (wetted surface of 5502 and 5532), a second surface (Front surface of 5502 and 5532), and a plurality of nozzles (5526) extending between the first surface and the second surface (Figure 55A), wherein the first surface is at least partially coated with a hydrophilic coating or the second surface is at least partially coated with a hydrophobic coating (Paragraph 232, lines 1-4), wherein the plurality of nozzles defines an inner surface (Figure 55A), but fails to disclose wherein the inner surface is at least partially coated with the hydrophilic coating.
Suzuki discloses a nozzle that includes nozzle inner surfaces enhanced with a hydrophilic property (Figure 4 and Paragraph 49). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkerson with the disclosures of Suzuki, providing the inner surface to be at least partially coated with the hydrophilic coating, in order to minimize accumulation of fluid deposits in the holes, as disclosed by Suzuki (Paragraph 50).
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752